 Case 2:21-cv-06866-SB-PVC Document 1 Filed 08/25/21 Page 1 of 23 Page ID #:1




 1 Milord A. Keshishian, Esq. (SBN 197835) (Local Counsel)
   MILORD & ASSOCIATES, P.C.
 2 10517 W Pico Blvd
   Los Angeles, California 90064
 3 Telephone: (310) 226-7878
   Facsimile: (310) 226-7879
 4 E-mail: milord@milordlaw.com

 5 Andrew J. Campanelli, Esq. (pending pro hac vice admission)
   CAMPANELLI & ASSOCIATES, P.C.
 6 1757 Merrick Ave, Suite 204
   Merrick, New York 11566
 7 Telephone: (516) 746-1600
   Facsimile: (516) 746-2611
 8 E-mail: ajc@campanellipc.com

 9
     Attorneys for Plaintiff MICHAEL BENDER
10
                                          UNITED STATES DISTRICT COURT
11                                       CENTRAL DISTRICT OF CALIFORNIA
                                               WESTERN DIVISION
12

13       MICHAEL BENDER,                                            Case No.: 2:21-cv-6866

14                        Plaintiff,                                COMPLAINT FOR INJUNCTIVE AND
                                                                    DECLARATORY RELIEF AND
15                        v.                                        PENALTIES for:

16       COUNTY OF SANTA BARBARA, a 1. 42 U.S.C. §§ 12131 et seq. [Title II of The
         government entity, CROWN CASTLE USA, Americans with Disabilities Act];
17       INC., a foreign corporation,
                                              2. 42 U.S.C. §§ 3601 et seq. [Fair Housing
18                      Defendants.           Act];

19                                                                  3. Cal. Gov. Code §§ 12900 et seq. [Fair
                                                                    Employment and Housing Act];
20
                                                                    DEMAND FOR JURY TRIAL
21

22                                                       COMPLAINT

23              Plaintiff Michael Bender (“Plaintiff”) brings this action for declaratory and injunctive relief,

24 punitive damages and civil penalties against the defendants County of Santa Barbara (the “County”)

25 and Crown Castle USA, Inc. (“Crown Castle,” and together with the County, “Defendants”) under
                             1


26
27
     1
         The Complaint does not assert any direct claims against Crown Castle. Crown Castle is named as a defendant insofar as
28 it is a necessary party in this case because, upon information and belief, Crown Castle is in possession of a permit from
     the County, granting Crown Castle permission to begin construction of a 5G small cell near Plaintiff’s premises.
                  COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF AND PENALTIES
                                                             -1-
 Case 2:21-cv-06866-SB-PVC Document 1 Filed 08/25/21 Page 2 of 23 Page ID #:2




 1 Title II of the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. §§ 12131–12134, as well

 2 as implementing regulations 28 C.F.R. Part 35, challenging the County's refusal to grant Plaintiff's

 3 request for reasonable accommodation on the basis of his disability and engage in an interactive

 4 process. Plaintiff also asserts claims under the Fair Housing Act, Title VIII of the Civil Rights Act of

 5 1968, as amended (“FHA”) against the County for failure to make reasonable accommodations in

 6 rules, policies, practices when such accommodation may be necessary to afford a disabled person

 7 equal opportunity to use and enjoy his dwelling. Lastly, Plaintiff asserts a claim against the County

 8 under the California Fair Employment and Housing Act, Cal. Gov. Code § 12955(l) (“FEHA”), for

 9 discriminatory actions undertaken by the County of Santa Barbara Planning Development

10 Department that make housing opportunities unavailable.

11                                           INTRODUCTION

12          1.      Congress enacted the ADA and FHA to eradicate discrimination against individuals

13 with disabilities in different areas of their lives. Congress, through the ADA and FHA, envisioned a

14 broad civil rights mandate tailored to end the unnecessary exclusion of persons of disabilities, who

15 have been historically relegated to the margin of our society without any possibility to demand equal

16 treatment.

17          2.      For more than thirty years, the ADA has afforded the disabled in our society the same

18 rights and opportunities as everyone else. Across the entire United States, when an individual

19 reasonably believes that he is being discriminated on account of his disability, he can file a demand

20 for reasonable accommodation with his local ADA coordinator/compliance officer and receive a

21 written determination. When further information is necessary to grant an accommodation, the

22 disabled person and the municipality engage in an interactive process to reach a mutual solution.

23          3.      Plaintiff has a history of Lyme Disease and Mast Cell Activation Disorder (MCAD).

24 He is disabled within the meaning of the ADA and FHA. This disability drastically limits his exposure

25 to wireless emissions. His personal physician has stated that EMF and RF exposure from a facility

26 located within 100 feet from the Residence would be extremely detrimental to him on account of his
27 Lyme Disease and MCAD disability. On March 31, 2021, after Plaintiff was informed that ExteNet

28

                 COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF AND PENALTIES
                                               -2-
 Case 2:21-cv-06866-SB-PVC Document 1 Filed 08/25/21 Page 3 of 23 Page ID #:3




 1 was prepared to install a small cell forty-five (45) feet from his residence, he submitted a demand for

 2 reasonable accommodation to the County requesting:

 3          the County halt Crown Castle from beginning construction of the Small Cell near the
            Residence until the County determines (1) whether Mr. Bender is entitled to a
 4          reasonable accommodation under the ADA and FHA and, if so, (2) what that
            reasonable accommodation should be. In making such determination, the County shall
 5          assess the effective radiated power and its impact on his Residence.

 6          4.      Shockingly, the County has refused to consider Plaintiff’s request for reasonable

 7 accommodation and to engage in an interactive process with him. True and correct copies of Plaintiff's

 8 Request for reasonable accommodation to the County and the County’s Response are attached hereto

 9 respectively as Exhibit “A” and Exhibit “B” and incorporated by this reference.

10          5.      The County is seeking to circumvent its federally and state-mandated obligations

11 under the notion that the County lacks authority to regulate personal wireless facilities on the basis of

12 RF emissions under the Telecommunications Act of 1996 (“TCA”) and related FCC’s regulations,

13 even when the person submitting the request is disabled and has protected rights under the ADA,

14 FHA and FEHA.

15          6.      There is a fundamental misconception in the County’s argument. The TCA was

16 intended to complement, not supplant, other federal statutes, including the ADA and FHA. The TCA

17 and related FCC’s regulations do not limit the County’s ability to grant requests for reasonable

18 accommodation. When the County makes an accommodation, the County is not exercising its “local

19 zoning authority” to place local impediments to national wireless services, thereby using its powers

20 under the zoning code and/or California statutes to prevent the rapid deployment of wireless

21 infrastructures; rather, the County is simply complying with preemptive federal laws, which mandates

22 to accommodate individuals with disabilities.

23          7.      There is no indication that the TCA and related FCC’s regulations were designed to

24 carve out the rights of disabled individuals under the ADA and FHA. Congress never intended the

25 TCA to be used as an instrument to prioritize personal wireless service facilities over the rights and

26 lives of disabled individuals. A different conclusion would lead to all disabled individuals being
27 politically powerless before their local governments in the context of wireless facilities, such that they

28 would inevitably be forced to live in a constant state of pain, and likely vacate their own homes.

                 COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF AND PENALTIES
                                               -3-
Case 2:21-cv-06866-SB-PVC Document 1 Filed 08/25/21 Page 4 of 23 Page ID #:4




 1          8.       Plaintiff’s lawsuit challenges the County’s deliberate indifference to the rights of

 2 Plaintiff, a severely disabled individual. This Court should declare the County’s actions violative of

 3 both the ADA and FHA, and order the County to comply with its federally-mandated obligations—

 4 as well as its broader state-mandated obligations under the FEHA.

 5                                                PARTIES

 6          9.       Plaintiff Michael Bender is an individual who resides at 354 Arroyo Rd, Santa

 7 Barbara, CA 93110 (the “Residence”).

 8          10.      Defendant County of Santa Barbara is a California government agency duly organized

 9 and operating in California.

10          11.      Defendant Crown Castle USA, Inc. is an active foreign corporation with an address

11 and principal place of business at 2000 Corporate Dr., Canonsburg, PA 15317.

12                                     JURISDICTION AND VENUE

13          12.      The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 (federal

14 question), 42 U.S.C. §§ 12133 and 12134, and 28 U.S.C. §§ 2201 and 2202.

15          13.      The Court has supplemental jurisdiction over the state law claims pursuant to 28

16 U.S.C. § 1367 because the claims arise from a common nucleus of operative fact and are so

17 intertwined with other matters pending before the Court as to make exercise of supplemental

18 jurisdiction appropriate.

19          14.      Venue lies in this Court pursuant to 28 U.S.C. § 1391(b)(2) in that Santa Barbara

20 County is the underlying County for purposes of venue and where the vast majority of the events

21 occurred.

22          15.      Intradistrict Assignment. Assignment to the Western Division of this District is

23 proper because the action arises in Santa Barbara County.

24                                      FACTUAL BACKGROUND

25 The Director of the Santa Barbara Planning and Development Department has exclusive
   control over the construction of small wireless communications facilities.
26
27          16.      The County Code establishes a procedure that vests the Director of Planning and
28 Development to review and approve small wireless facilities (e.g., a 5G small cell) without the need

                  COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF AND PENALTIES
                                                -4-
 Case 2:21-cv-06866-SB-PVC Document 1 Filed 08/25/21 Page 5 of 23 Page ID #:5




 1 for a zoning permit. Any Development Plan submitted by a wireless company is reviewed

 2 administratively and approved by the Director at her discretion.

 3          17.      Thus, every time a company seeks to construct and operate a new small wireless

 4 communications facility, it simply submits an application to obtain the approval of the Director

 5 without the opportunity for public comments.

 6          18.      Under the process established by the County Code, the Director has routinely granted

 7 wireless carries and/or site developers permission to build small cells and other small wireless

 8 facilities without considering the rights of disabled individuals under the ADA and FHA.

 9          19.      Specifically, in the context of small wireless facilities, the County has no policy,

10 practice or procedure through which the County can (a) notify adversely affected third-parties of

11 applications for small cells in close proximity to their homes, (b) notify adversely affected third-

12 parties of any project permits issued to wireless carriers and/or site developers for the construction of

13 small cells in close proximity to their homes, (c) consider an individual's disability before, during

14 and/or after the issuance of the necessary project permits, (d) grant reasonable accommodations to

15 disabled individuals before, during and/or after the issuance of the necessary project permits, and (e)

16 mandate wireless carriers and/or site developers to provide reasonable accommodations to disabled

17 individuals. In sum, the County does not consider the rights of disabled individuals at any point in

18 time in connection with small wireless facilities being installed or operated in Santa Barbara.

19          20.      As logic would dictate, disabled people who cannot tolerate RF exposure are the ones

20 paying the price for this administrative process set forth by the County, which promotes the

21 irresponsible placement of these small cells at a shockingly high speed and without any constraints.

22 Disabled individuals simply wake up one morning to find unregulated wireless facilities have been

23 installed—without notice—in very close proximity to their homes. The increase in RF emissions,

24 combined with the unreasonable proximity of these installations to their residential properties,

25 negatively affects their health and ability to enjoy the use and occupancy of their homes.

26          21.      The County’s conduct in refusing to consider the rights of disabled individuals in
27 connection with wireless communications facilities operated in Santa Barbara County, and controlled

28

                  COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF AND PENALTIES
                                                -5-
 Case 2:21-cv-06866-SB-PVC Document 1 Filed 08/25/21 Page 6 of 23 Page ID #:6




 1 and regulated exclusively by the County, is consistent with and part of the standard procedure and

 2 policy utilized by the County.

 3
   Crown Castle is prepared to commence construction of a 5G small cell forty-five feet from the
 4 Residence that will be injurious to the Plaintiff.

 5          22.      Upon information and belief, Crown Castle has submitted a Development Plan to the

 6 Director of the Planning and Development Department for the construction of one 5G small cell at

 7 315 Arroyo Rd, Santa Barbara, CA 93110.

 8          23.      Upon information and belief, Crown Castle received approval from the Director and

 9 is now prepared to commence construction of its small cell, which will be located forty-five feet from

10 the Plaintiff’s Residence.

11          24.      As set forth below, Crown Castle’s proposed installation will cause significant injuries

12 to Plaintiff and deprive him of the opportunity to live safely within the confines of his home.

13 The County’s refusal to consider Plaintiff’s disability.

14          25.      According to Dr. Kelly K. McCann, a Doctor of Medicine licensed in the State of

15 California, Plaintiff is an individual who suffers from Lyme Disease and Mast Cell Activation

16 Disorder, and his impairments constitute a disability within the meaning of the ADA and FHA.

17          26.      In Dr. McCann's professional opinion, EMF and RF exposure from a facility located

18 within 100 feet from the Residence “would be extremely detrimental to [Mr. Bender’s] health and

19 recovery process and potentially make his current residence unhabitable for him and would

20 exacerbate his condition” on account of his disability. The Plaintiff must limit his exposure to

21 radiation emitted by wireless facilities in order to reduce the likelihood of any aggravation of his brain

22 or nervous system. See Ex. A.

23          27.      When Crown Castle erects its proposed 5G small cell, Plaintiff will immediately

24 experience severe symptoms inside his Residence. His neurological system and overall well-being

25 will be severely impaired according to Dr. McCann.

26          28.      Faced with the spectrum of having to leave his Residence or aggravating his physical
27 and mental conditions, Plaintiff submitted a request for ADA accommodation to the County. See Ex.

28

                  COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF AND PENALTIES
                                                -6-
 Case 2:21-cv-06866-SB-PVC Document 1 Filed 08/25/21 Page 7 of 23 Page ID #:7




 1 A. In this correspondence, Plaintiff outlined his status as a qualified individual with a disability under

 2 the ADA and underscored the urgency of this matter.

 3          29.      The County’s website further states that “the County of Santa Barbara is committed to

 4 complying with the Americans with Disabilities Act (ADA) through its existing programs.” The

 5 website provides an ADA Request for Accommodation Form that the Plaintiff filled out and attached

 6 to his demand for reasonable accommodation.

 7          30.      The ADA Compliance Officer never made a determination on Plaintiff’s demand for

 8 reasonable accommodation.

 9          31.      Instead, the Director of Planning and Development, Ms. Lisa Plowman, who was

10 carbon copied in that correspondence, summarily refused to consider Plaintiff’s request for reasonable

11 accommodation and to engage in an interactive process by claiming, inter alia, that:

12          Under the Federal Telecommunications Act, the County does not have authority to
            regulate personal wireless facilities on the basis of radio frequency (RF) emissions,
13          which result from Crown Castle’s private activity, if those wireless facilities
            comply with applicable FCC limits. The County requires all telecommunications
14
            facilities that it permits to comply with the Maximum Permissible Exposure (MPE)
15          Limits established by the FCC. (County Land Use and Development Code §
            35.44.010.E.1.a.). See Ex. B.
16

17          32.      The County’s position on this legal issue is devoid of any merit and reflects a clear
18 departure from its federally and state-mandated obligations under the ADA, FHA and FEHA. The

19 County should have taken affirmative actions to investigate the subject and, at minimum, should have

20 commenced an interactive process, where the County could engage in meaningful discussions with

21 Plaintiff and explore potential alternatives.

22          33.      Instead, the County refused to engage in an interactive process and is permitting
23 Crown Castle to construct a 5G small cell, which will be injurious to Plaintiff.

24          34.      Crown Castle has equally been made aware of the severity of Plaintiff’s disability, as
25 well as his rights under federal and state law, but has chosen not to move its small cell.

26          35.      The County cannot utterly disregard Plaintiff’s symptoms and the seriousness of his
27 disability. The County has engaged in a pattern of practice of discrimination towards Plaintiff on the

28 basis of his disability, in violation of Titles II of the ADA, the FHA and the FEHA.

                  COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF AND PENALTIES
                                                -7-
 Case 2:21-cv-06866-SB-PVC Document 1 Filed 08/25/21 Page 8 of 23 Page ID #:8




 1          36.      As a result of the foregoing, the County’s refusal to make a final determination

 2 regarding Plaintiff’s demand for reasonable accommodation and its failure to engage in a good-faith

 3 interactive process violated Title II of the ADA and its implementing regulations. The County is also

 4 liable for its failure to make reasonable accommodations in rules, policies, practices to afford Plaintiff

 5 an equal opportunity to use and enjoy his Residence under the FHA, and the Planning Development

 6 Department cannot take actions to make housing opportunities unavailable for disabled people under

 7 the FEHA.

 8                                          CAUSES OF ACTION

 9                                    COUNT I
             VIOLATION OF THE AMERICANS WITH DISABILITIES ACT, TITLE II
10                               (Against the County)

11          37.      Plaintiff repeats, reiterates and incorporates by reference each of the foregoing
12 allegations of the complaint.

13          38.      Plaintiff is a “qualified individual with a disability” within the meaning of the ADA,
14 42 U.S.C. §§ 12102 and 12131(2) and 28 C.F.R. § 35.104.

15          39.      The County is a “public entity” within the meaning of the ADA, 42 U.S.C. § 12131(1)
16 and 28 C.F.R. § 35.104.

17          40.      As set forth above, the County refused to consider Plaintiff’s right under the ADA,
18 grant his request for reasonable accommodation, and engage in a meaningful, good-faith interactive

19 process with him.

20          41.      As a result of the County’s actions and/or inactions, Crown Castle can now install a
21 5G small cell forty-five (45) feet from Plaintiff’s Residence. This facility will cause dramatic injuries

22 to the Plaintiff and his ability to use and enjoy his home.

23          42.      The County showed a deliberate indifference to Plaintiff’s rights under the ADA and
24 its implementing regulation. The County’s actions were the proximate cause of Plaintiff’s injuries

25 and its failure to reasonably accommodate Plaintiff—a severely disabled individual who cannot be

26 exposed to electromagnetic and radio frequencies—in this context constitutes discrimination within
27 the meaning of the statute.

28

                  COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF AND PENALTIES
                                                -8-
 Case 2:21-cv-06866-SB-PVC Document 1 Filed 08/25/21 Page 9 of 23 Page ID #:9




 1          43.      The County acted intentionally, willfully, and in plain disregard for the rights of others,

 2 including Plaintiff’s rights.

 3          44.      The County’s actions described herein constitute a pattern or practice of discrimination

 4 towards disabled individuals, and their rights granted by the ADA and its implementing regulation.

 5          45.      Therefore, for all the reasons discussed herein, Plaintiff is entitled to declaratory and

 6 injunctive relief, as well as reasonable attorneys’ fees and costs pursuant to 42 U.S.C. § 12205, against

 7 the County.

 8                                           COUNT II
                                VIOLATION OF THE FAIR HOUSING ACT
 9                                      (Against the County)

10          46.      Plaintiff repeats, reiterates and incorporates by reference each of the foregoing
11 allegations of the complaint.

12          47.      Plaintiff is “handicapped” within the meaning of the FHA, 42 U.S.C. § 3602 (h)(1).
13          48.      Plaintiff’s home is a “dwelling” within the meaning of 42 U.S.C. § 3602(b). The
14 resident of this dwelling is a person with disabilities within the meaning of 42 U.S.C. § 3602(h).

15          49.      Congress intended the language of the FHA to apply to a broad range of circumstances,
16 including avoiding “implementing land-use rules, ordinances, policies, or procedures that restrict or

17 deny housing opportunities or otherwise make unavailable or deny dwellings to persons because of . . .

18 handicap.” 24 C.F.R. § 100.70(d)(5).

19          50.      As set forth above, the County refused to consider Plaintiff’s right under the FHA,
20 grant his request for reasonable accommodation, and engage in a meaningful, good-faith interactive

21 process with him.

22          51.      As a result of the County’s actions and/or inactions, Crown Castle can now install a
23 5G small cell forty-five (45) feet from Plaintiff’s Residence. This facility will cause dramatic injuries

24 to the Plaintiff and his ability to use and enjoy his home.

25          52.      The County’s actions reflect a deliberate indifference to Plaintiff’s rights under the
26 FHA, were the proximate cause of Plaintiff’s injuries and constitute a refusal to make reasonable
27 accommodations in rules, policies, practices, or services, when such accommodations may be

28

                  COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF AND PENALTIES
                                                -9-
Case 2:21-cv-06866-SB-PVC Document 1 Filed 08/25/21 Page 10 of 23 Page ID #:10




 1 necessary to afford Plaintiff equal opportunity to use and enjoy his dwelling, in violation of the FHA,

 2 42 U.S.C. § 3604(f)(3)(B).

 3          53.      The failure to reasonably accommodate Plaintiff—a severely disabled individual who

 4 cannot be exposed to electromagnetic and radio frequencies—in the context of housing constitutes

 5 discrimination within the meaning of the statute. Disabled individuals must be protected and provided

 6 equal access to housing options.

 7          54.      The County acted intentionally, willfully, and in plain disregard for the rights of others,

 8 including Plaintiff’s rights.

 9          55.      The County’s actions described herein constitute a pattern or practice of discrimination

10 towards disabled individuals and their rights granted by the FHA.

11          56.      Therefore, for all the reasons discussed herein, Plaintiff is entitled to punitive damages,

12 declaratory and injunctive relief, as well as reasonable attorneys’ fees and costs pursuant to 42 U.S.C.

13 § 3613(c)(2), against the County.

14                                  COUNT III
         VIOLATION OF THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT
15                              (Against the County)

16          57.      Plaintiff repeats, reiterates and incorporates by reference each of the foregoing

17 allegations of the complaint.

18          58.      Plaintiff is “disabled” within the meaning of the FEHA, Cal. Gov. Code § 12926.

19          59.      Plaintiff’s home is a “dwelling” within the meaning of Cal. Gov. Code § 12955.1.1.

20          60.      While the FHA provides a floor of protection for individuals with disabilities in the

21 context of housing, California state’s law has always, even prior to the passage of the FHA, afforded

22 additional and much broader protection—including in the context of RF exposure and related adverse

23 health effects on people with disabilies in light of a recent California decision in Brown v. Los

24 Angeles Unified School District, No. B294240 (Cal. Ct. of Appeals, February 18, 2021).

25          61.      As set forth above, the County refused to consider Plaintiff’s right under the FHA,

26 grant his request for reasonable accommodation, and engage in a meaningful, good-faith interactive
27 process with him. The Planning Development Department’s actions in refusing to even consider

28 Plaintiff’s request rendered his Residence unavailable.

                  COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF AND PENALTIES
                                                -10-
Case 2:21-cv-06866-SB-PVC Document 1 Filed 08/25/21 Page 11 of 23 Page ID #:11




 1          62.      As a result of the County’s actions and/or inactions, Crown Castle can now install a

 2 5G small cell forty-five (45) feet from Plaintiff’s Residence. This facility will cause dramatic injuries

 3 to the Plaintiff and his ability to use and enjoy his home.

 4          63.      The County’s actions reflect a deliberate indifference to Plaintiff’s rights under the

 5 FEHA, were the proximate cause of Plaintiff’s injuries and constitute discrimination through public

 6 or private land use practices, decisions, and authorizations because of disability, in violation of Cal.

 7 Gov. Code § 12955(l).

 8          64.      The failure to reasonably accommodate Plaintiff—a severely disabled individual who

 9 cannot be exposed to electromagnetic and radio frequencies—in the context of housing constitutes

10 discrimination within the meaning of the statute. Disabled individuals must be protected and provided

11 equal access to housing options.

12          65.      The County acted intentionally, willfully, and in plain disregard for the rights of others,

13 including Plaintiff’s rights.

14          66.      The County’s actions described herein constitute a pattern or practice of discrimination

15 towards disabled individuals and their rights granted by the FEHA.

16          67.      Therefore, for all the reasons discussed herein, Plaintiff is entitled to punitive damages,

17 declaratory and injunctive relief, as well as reasonable attorneys’ fees and costs under Cal. § 12989,

18 against the County.

19                                         REQUEST FOR RELIEF

20          WHEREFORE, Plaintiff respectfully prays that the Court enter an ORDER:

21          A.       On the First and Second Causes of Action (ADA & FHA claims):

22                   (i)    declaring that the County’s actions violate Title II of the Americans with

23 Disabilities Act and its implementing regulations 28 C.F.R. Part 35, and the Fair Housing Act

24 Amendment of 1988;

25                   (ii)   enjoining the County, its officers, employees, agents, successors and all other

26 persons in active concert or participation with it, from discriminating against Plaintiff on the basis of
27 his disability, in violation of the Americans with Disabilities Act and Fair Housing Act Amendments

28 of 1988;

                  COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF AND PENALTIES
                                                -11-
Case 2:21-cv-06866-SB-PVC Document 1 Filed 08/25/21 Page 12 of 23 Page ID #:12




 1                  (iii)   enjoining Crown Castle, its officers, employees, agents, successors and all

 2 other persons in active concert or participation with it, from discriminating against Plaintiff on the

 3 basis of his disability, in violation of the Americans with Disabilities Act and Fair Housing Act

 4 Amendments of 1988;

 5                  (iv)    ordering the Defendants to take all affirmative steps to ensure compliance with

 6 the Americans with Disabilities Act, its implementing regulations, and Fair Housing Act

 7 Amendments of 1988, including any and all steps necessary to prevent the recurrence of any

 8 discriminatory conduct towards disabled persons, as mandated by 42 U.S.C. § 12101(b)(1), and to

 9 eliminate, to the extent practicable, the effects of their unlawful housing practices as described herein;

10                  (v)     awarding punitive damages under 42 U.S.C. § 3613(c); and

11                  (vi)    awarding attorneys' fees and costs under 42 U.S.C. § 12205 and 42 U.S.C. §

12 3613(c)(2), as well as assessing a civil penalty against the Defendants in an amount authorized by 42

13 U.S.C. § 3614(d)(1)(C) to vindicate the public interest.

14          B.      On the Third Cause of Action (FEHA claim):

15                  (i)     declaring that the County’s actions violate the California Fair Employment and

16 Housing Act, Cal. Gov. Code § 12955;

17                  (ii)    enjoining the County, its officers, employees, agents, successors and all other

18 persons in active concert or participation with it, from discriminating against Plaintiff on the basis of

19 his disability, in violation of the California Fair Employment and Housing Act;

20                  (iii)   enjoining Crown Castle, its officers, employees, agents, successors and all

21 other persons in active concert or participation with it, from discriminating against Plaintiff on the

22 basis of his disability, in violation of the California Fair Employment and Housing Act;

23                  (iv)    ordering the Defendants to take all affirmative steps to ensure compliance with

24 the California Fair Employment and Housing Act, including any and all steps necessary to prevent

25 the recurrence of any discriminatory conduct towards disabled persons, and to eliminate, to the extent

26 practicable, the effects of their unlawful housing practices as described herein;
27                  (v)     awarding punitive damages under Cal. Gov. Code § 12989; and

28                  (vi)    awarding attorneys' fees and costs under Cal. Gov. Code § 12989.

                 COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF AND PENALTIES
                                               -12-
Case 2:21-cv-06866-SB-PVC Document 1 Filed 08/25/21 Page 13 of 23 Page ID #:13




 1         C.      Awarding any additional relief as the interest of justice may require.

 2                                    DEMAND FOR JURY TRIAL

 3         Plaintiff demands a trial by jury for all the issues a jury properly may decide and for all of the

 4 requested relief that a jury may award.

 5 Dated: August 11, 2021
                                                  Respectfully submitted,
 6
                                                  MILORD & ASSOCIATES, P.C.
 7
                                                  By: /s/ Milord A. Keshishian
 8                                                Milord A. Keshishian (SBN 197835) (Local Counsel)
                                                  10517 W Pico Blvd
 9                                                Los Angeles, CA 90064

10                                                CAMPANELLI & ASSOCIATES, P.C.

11                                                Andrew J. Campanelli (pending pro hac vice)
                                                  1757 Merrick Ave, Suite 204
12                                                Merrick, NY 11566

13                                                Attorneys for Plaintiff Michael Bender

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF AND PENALTIES
                                              -13-
Case 2:21-cv-06866-SB-PVC Document 1 Filed 08/25/21 Page 14 of 23 Page ID #:14
Case 2:21-cv-06866-SB-PVC Document 1 Filed 08/25/21 Page 15 of 23 Page ID #:15


                                      CAMPANELLI & ASSOCIATES, P.C.
                                                                                               www.campanellipc.com
                                        ATTORNEYS AND COUNSELORS AT LAW
                                  1757 Merrick Avenue · Suite 204 · Merrick, New York 11566
                                                  Telephone (516)746-1600                     COUNSEL
     Andrew J. Campanelli
     Member of NY & CT Bar                       Facsimile (516) 746-2611
     _____________________                                                                    George B. McPhillips
     Kaitlin M. Kennedy                                                                       1930-1994
     Member of NY Bar

     Samuele Riva
     Member of NY Bar


 Via Email                                                                            March 31, 2021
 County of Santa Barbara, Public Works Department
 Attn: ADA Compliance Officer
 123 East Anapamu Street
 Santa Barbara, CA 93101
 pwroads@cosbpw.net

               Re:          Request for ADA and FHA Accommodation regarding proposed 5G small
                            cell wireless facility at 315 Arroyo Rd, Santa Barbara, CA 93110 in very
                            close proximity to Mr. Bender’s residence

 Dear ADA Compliance Officer:

         Our law firm serves as legal counsel for Mr. Michael Bender (“Mr. Bender”) with regard
 to a proposed 5G small cell wireless facility, case no. 21DVP-00000-00003 (the “Small Cell”)
 that will be constructed at 315 Arroyo Rd, Santa Barbara, CA 93110 and operated by Crown Castle
 (“Crown Castle”). The Small Cell will be placed within 100 feet of Mr. Bender’s residence at 354
 Arroyo Rd, Santa Barbara, CA 93110 (the “Residence”). This letter serves to inform the County
 of Santa Barbara (the “County”) of his status as a qualified individual with a disability, also known
 as person with a handicap,1 and to request accommodation under the Americans with Disabilities
 Act of 1990 (the “ADA”) and the Fair Housing Act Amendments of 1988 (the “FHA”).

         As the County is aware, Title II of the ADA, 42 U.S.C. §§ 12131–12134 (“Title II”),
 prohibits discrimination on the basis of disability by state and local governments. 28 C.F.R. §
 35.101(a). Title II extends to every action by the County, including permitting. 28 C.F.R. §
 35.102(a). The primary focus under Title II is whether a public entity has complied with its
 obligation to provide an accommodation when it is reasonable to do so, not whether the individual
 meets the definition of “disability.” 28 C.F.R. § 35.101(b); 28 C.F.R. § 35.108(a)(2)(i).

         The FHA, instead, requires the County to “make reasonable accommodations in rules,
 policies, practices, or services, when such accommodations may be necessary to afford such person
 equal opportunity to use and enjoy a dwelling.” 42 U.S.C. § 3604(f)(3)(B). Congress intended this
 language to apply to a broad range of circumstances, including avoiding “implementing land-use
 rules, ordinances, policies, or procedures that restrict or deny housing opportunities or otherwise
 make unavailable or deny dwellings to persons because of . . . handicap.” 24 C.F.R. § 100.70(d)(5).

 1
   The term "disability" instead of "handicap" is used in this correspondence as the terms have the same meaning. See
 Helen L. v. DiDario, 46 F.3d 325, 330 n.8 (3d Cir.1995) ("The change in nomenclature from ‘handicap’ to ‘disability’
 reflects Congress' awareness that individuals with disabilities find the term ‘handicapped’ objectionable.")
Case 2:21-cv-06866-SB-PVC Document 1 Filed 08/25/21 Page 16 of 23 Page ID #:16

 County of Santa Barbara, Public Works Department
 Attn: ADA Compliance Officer
 March 31, 2021
 Page 2 of 4

         “While state and local governments have authority to protect safety and health, and to
 regulate use of land, that authority has sometimes been used to restrict the ability of individuals
 with handicaps to live in communities.... The Committee intends that prohibition against
 discrimination against those with handicaps apply to zoning decisions and practices.” See H.R.
 Rep. No. 100-711, 100th Cong., 2nd Sess.—(1988) reprinted in U.S.C.C.A.N. 2173, 2184-2185.
 Specifically, “[a]s set out in § 3604(f)(3)(B), the failure to reasonably accommodate the disabled
 in the context of housing is, itself, a defined act of discrimination.” Groome Resources Ltd., L.L.C.
 v. Parish of Jefferson, 234 F.3d 192, 202 (5th Cir. 2000).

           Attached to this demand for reasonable accommodation is a letter from Dr. Kelly K.
 McCann dated February 15, 2021, which establishes that Mr. Bender has a history of Lyme Disease
 and Mast Cell Activation Disorder (MCAD), and his impairments constitute a disability within the
 meaning of the ADA and FHA. In her professional opinion, Mr. Bender’s disability is so severe
 that it is necessary for him to limit any aggravation of his brain or nervous system, which includes,
 among other things, limiting exposure to electromagnetic and radio frequencies (generally referred
 to respectively as “EMF” and “RF”). RF exposure and related electromagnetic sensitivities are
 widely recognized as an impairing condition because they may harm an individual’s neurological
 system and many major life activities. See 69 Fed. Reg. 44087 (July 23, 2004). As outlined in Dr.
 McCann’s letter, that is precisely the case here where EMF and RF exposure from a facility located
 within 100 feet from the Residence “would be extremely detrimental to [Mr. Bender’s] health
 and recovery process and potentially make his current residence unhabitable for him and would
 exacerbate his condition” on account of his disability. See Exhibit A.

          As such, Title II and the FHA mandate the County to consider his disability when it reviews
 pending and/or approved applications for wireless facilities in the neighborhood of his Residence.
 In fact, the placement and operation of these facilities in close proximity to his Residence would
 effectively impair Mr. Bender's well-being, as well as his quiet use and enjoyment of his dwelling
 on account of his disability. A failure to consider and accommodate his status in reviewing
 applications for wireless facilities near his Residence would entail a failure to meet the County’s
 obligations under Title II and the FHA. See 28 C.F.R. § 35.130(b)(7)(i); 24 C.F.R. § 100.204(a).

         As we understand it, Crown Castle is prepared to commence construction—without any
 formal approval or permit from the County—of the Small Cell located within 100 feet of Mr.
 Bender’s Residence, which will injure Mr. Bender and deprive him of the opportunity to live safely
 within the confines of his home. I am contacting the County at the earliest possible opportunity to
 request that the County halt Crown Castle from beginning construction of the Small Cell near the
 Residence until the County determines (1) whether Mr. Bender is entitled to a reasonable
 accommodation under the ADA and FHA and, if so, (2) what that reasonable accommodation
 should be. In making such determination, the County shall assess the effective radiated power and
 its impact on his Residence. Both requests will not create an undue financial or administrative
 burden on the County.
Case 2:21-cv-06866-SB-PVC Document 1 Filed 08/25/21 Page 17 of 23 Page ID #:17

 County of Santa Barbara, Public Works Department
 Attn: ADA Compliance Officer
 March 31, 2021
 Page 3 of 4

         Should the County require further information in order to grant this accommodation, the
 County shall engage in an interactive process with us pursuant to the ADA and FHA. Permitting
 Crown Castle to construct and operate the Small Cell (especially without any approval or permit),
 as well as approval of other wireless facilities near the Residence, prior to completion of the
 interactive process would be a violation of federal law. See, e.g., Joint Statement of the Department
 of Housing and Urban Development and the Department of Justice: State, Local Land Use Laws
 and Practices and the Application of The Fair Housing Act 16 (2016). Accordingly, I again request
 that the County order (a) Crown Castle to suspend the construction of the Small Cell near the
 Residence and (b) any other wireless carrier and/or site developer to suspend construction of other
 pending and/or approved projects near the Residence, if any, to afford the County sufficient time
 to engage in an interactive process.

        Please e-mail me at ajc@campanellipc.com or call me at (516) 746-1600 to schedule a
 meeting so we may further discuss the County’s obligations under Title II and the FHA.


                                       Yours, etc.

                                       CAMPANELLI & ASSOCIATES, P.C.
                                       Attorneys for Michael Bender


                                       By: /s/Andrew J. Campanelli
                                             Andrew J. Campanelli, Esq.


 Enclosures:    Exhibit A - Doctor Note

 Cc:            Ms. Lisa Plowman
                Director of Planning & Development, County of Santa Barbara
                123 East Anapamu Street
                Santa Barbara, CA 93101-2000
                lplowman@countyofsb.org

                Mr. Michael C. Ghizzoni
                County Counsel, County of Santa Barbara
                105 East Anapamu Street
                Santa Barbara, CA 93101
                adebruin@co.santa-barbara.ca.us

                Mr. Gregg Hart
                Supervisor, 2nd District, County of Santa Barbara
                105 East Anapamu Street
                Santa Barbara, CA 93101
                ghart@countyofsb.org
Case 2:21-cv-06866-SB-PVC Document 1 Filed 08/25/21 Page 18 of 23 Page ID #:18

 County of Santa Barbara, Public Works Department
 Attn: ADA Compliance Officer
 March 31, 2021
 Page 4 of 4

              Crown Castle
              222 East Carrillo Street, Suite 107
              Santa Barbara, CA 93101
              via regular mail
Case 2:21-cv-06866-SB-PVC Document 1 Filed 08/25/21 Page 19 of 23 Page ID #:19
Case 2:21-cv-06866-SB-PVC Document 1 Filed 08/25/21 Page 20 of 23 Page ID #:20
Case 2:21-cv-06866-SB-PVC Document 1 Filed 08/25/21 Page 21 of 23 Page ID #:21
      Case 2:21-cv-06866-SB-PVC Document 1 Filed 08/25/21 Page 22 of 23 Page ID #:22


sr@campanellipc.com

From:                             Plowman, Lisa <lplowman@co.santa-barbara.ca.us>
Sent:                             Monday, April 12, 2021 7:53 PM
To:                               sr@campanellipc.com; PW Roads
Cc:                               de Bruin, Adriana; Hart, Gregg; Pettit, Brian; Wilson, Jeffrey
Subject:                          RE: Michael Bender - Demand for Reasonable Accommodation under ADA and FHA


Dear Mr. Campanelli,

We received your letter of March 31 2021 concerning Crown Castle’s pending application for a small wireless facility
near 314 Arroyo Rd. in Santa Barbara, California (21DVP-0000-00003).

Under the Federal Telecommunications Act, the County does not have authority to regulate personal wireless facilities
on the basis of radio frequency (RF) emissions, which result from Crown Castle’s private activity, if those wireless
facilities comply with applicable FCC limits. The County requires all telecommunications facilities that it permits to
comply with the Maximum Permissible Exposure (MPE) Limits established by the FCC. (County Land Use and
Development Code § 35.44.010.E.1.a.)

Although you copied Crown Castle on your letter, we have separately reached out to Crown Castle to see if they would
consider a different location of the proposed facility. To date, Crown Castle has been unwilling to propose an alternative
location for this application, but has expressed a willingness to work with County residents to address these concerns.

Please let me know if you have any additional questions.

Best,
Lisa Plowman



                  Lisa Plowman
                  Director
                  Planning & Development
                  123 E. Anapamu St.
                  Santa Barbara, CA 93101
                  805-568-2086
                  lplowman@countyofsb.org
                  http://www.countyofsb.org/plndev/home.sbc




From: sr@campanellipc.com <sr@campanellipc.com>
Sent: Wednesday, March 31, 2021 10:55 AM
To: PW Roads <pwroads@cosbpw.net>
Cc: Plowman, Lisa <lplowman@co.santa-barbara.ca.us>; de Bruin, Adriana <adebruin@co.santa-barbara.ca.us>; Hart,
Gregg <gHart@countyofsb.org>
Subject: Michael Bender - Demand for Reasonable Accommodation under ADA and FHA

Caution: This email originated from a source outside of the County of Santa Barbara. Do not
click links or open attachments unless you verify the sender and know the content is safe.

                                                            1
       Case 2:21-cv-06866-SB-PVC Document 1 Filed 08/25/21 Page 23 of 23 Page ID #:23

Dear Sir or Madam:

Please see attached a correspondence from attorney Campanelli formally requesting a reasonable
accommodation on behalf of our client, Mr. Michael Bender.

We cannot overemphasize the seriousness with which Mr. Bender views this matter, and our resolve to protect
our client’s rights and well-being by all available means.

Warm regards,

Samuele

Samuele Riva, Esq.
Associate
Campanelli & Associates, P.C.
1757 Merrick Avenue, Suite 204
Merrick, NY 11566
(516) 746-1600

DISCUSSION PURPOSES ONLY:
This e-mail, inclusive of any and all attachments, are strictly for discussion purposes only. Unless and until all parties execute a written
agreement, nothing contained herein or attached hereto shall be binding on any party. All rights and remedies are expressly reserved.

CONFIDENTIALITY:
This e-mail, inclusive of any and all attachments, are legally privileged, confidential, and intended only for the intended addressed
individual or entity. If you believe you have received this e-mail by mistake or error, please immediately notify the sender, delete this
e-mail, and destroy any physical forms thereof. Thank you.




                                                                     2
